internal_revenue_service number release date index number 468a ------------------------------------ ------------------------------------------------------------ -------------------------------------------------------- -------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi b01 plr-103706-17 date august legend y x state pooling arrangement trust fund a fund b fund c fund d fund e fund f year year date n1 n2 n3 n4 -------------------------------------------------------------------------------------------- ----------------------------------- -------------------------------------------------------------------------------------------- -------------------- ---------------------- -------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- --------------------------- ------- ------- --------------------------- ---- ---- ---- ---- plr-103706-17 n5 n6 ---- ---- dear -------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of pooling arrangement fund a fund b fund c fund d fund e and fund f collectively the funds by their authorized representative requesting permission to revoke an election made pursuant to sec_761 of the internal_revenue_code the code that was intended to exclude pooling arrangement from subchapter_k of chapter of the code additional rulings related to the revocation the election are also requested specifically you requested the following rulings permission to revoke the election made pursuant to sec_1_761-2 to be excluded from the application of subchapter_k the recapitalization of each fund’s interest in pooling arrangement will not result in gain_or_loss and will not cause a termination under sec_708 pursuant to revproc_2001_36 pooling arrangement requests permission to aggregate built-in gains and built-in losses from contributed_property for purposes of making sec_704 and reverse sec_704 allocations neither the revocation of pooling arrangement’s sec_761 election nor the recapitalization of pooling arrangement is a prohibited act of self-dealing under sec_468a and none of the funds will be disqualified under sec_468a as a result of i the revocation the sec_761 election and subsequent treatment of pooling arrangement as a partnership subject_to subchapter_k or ii the recapitalization of pooling arrangement facts y a wholly owned subsidiary of company x is engaged in providing electric public_utility service to customers in state y owns an interest in six electric nuclear generating stations units y is responsible for a share of the eventual decommissioning costs associated with each unit y established separate qualified funds fund a fund b fund c fund d fund e and fund f for the nuclear decommissioning costs of each unit under a single qualified_trust agreement trust each fund is a qualified_fund subject_to the rules of sec_468a y contributes to each fund its respective share of each unit’s decommissioning costs that will qualify for a current deduction under sec_468a plr-103706-17 trust permits the trustee to pool together the funds’ assets for investment purposes pooling arrangement was established by y with respect to the funds for investment purposes currently pooling arrangement allocates investment gains and losses pro-rata based on each fund’s account balance relative to pooling arrangement’s total fund account balances each fund’s account is separately maintained by the trustee to account for all decommissioning contributions and all income and other increments to each fund and all distributions from each fund in year y requested and the service issued plr-9515006 date concluding that pooling arrangement would be classified as a partnership for federal_income_tax purposes pooling arrangement’s form_1065 partnership return of income for the taxable_year ended date included the election under sec_761 to be excluded from the application of subchapter_k y represents that as required under sec_1_468a-4 a return on form 1120-nd is filed each year for each fund ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- in order to continue to more accurately reflect each fund’s income and investment balances and to more effectively meet its investment objectives the parties want to revoke the prior election under sec_761 to be excluded from the application of subchapter_k upon granting permission to revoke the election made pursuant to sec_761 y represents it will treat each fund as having contributed its securities to pooling arrangement in exchange for interests therein in a non-recognition transaction under sec_721 further sec_721 will not apply to any such contribution because each fund will contribute a portfolio of assets that was diversified within the meaning of sec_1 c i after formation of the partnership y states pooling arrangement will undergo a recapitalization y states that each fund will exchange its n1 interest in fixed income investments and n2 interest in equity investments of pooling arrangement for in the case of each of fund a fund b and fund c a n3 of the fixed income investments and n4 of the equity investments of pooling arrangement and in the case of each of fund d fund e and fund f a n5 in the fixed income investments and n6 in equity investments in pooling arrangement y represents that each fund’s proportionate share of pooling arrangement will remain the same after the planned recapitalization of the membership interests plr-103706-17 y represents that each fund will maintain detailed capital accounts each capital_account will consist of two sub-account to correspond with each fund’s fixed and equity_investment accounts of the asset pools and will track the asset pool’s performance an interest in a particular asset pool entitles a fund to an interest in the profits losses and capital of the asset pool to which that interest relates the sub-accounts and the capital_account will be maintained in accordance with sec_1_704-1 pooling arrangement will make special allocations of items of income gain loss deduction or credit to specific funds in the pool each fund will track the difference between the fair_market_value and tax basis of the assets contributed to pooling arrangement in accordance with sec_704 and revproc_94_75 1994_2_cb_824 on the recapitalization each fund will determine its sec_704 amounts for the assets contributed to pooling arrangement y states that pooling arrangement will increase the sec_704 accounts by allocating any gain on the sale of assets to the fund that receives the cash associated with the sale or if no cash is being distributed in accordance with each funds’ capital_account once that fund receives an allocation of gain equal to its sec_704 amount any remaining gain will be allocated to the other funds based upon each fund’s relative capital_account until all sec_704 amounts are eliminated for purposes of tracking the sec_704 amount the sec_704 amounts will be aggregated y further represents as follows the assets of pooling arrangement constitute a diversified portfolio of stocks and securities within the meaning of sec_1_351-1 pooling arrangement is not an investment_company within the meaning of sec_351 and sec_1_351-1 after the revocation of its prior election under sec_761 pooling arrangement will qualify as a securities_partnership as defined in sec_1_704-3 pooling arrangement will make revaluations at least annually in accordance with the burden of making sec_704 allocations separately from reverse sec_704 sec_1_704-3 allocations is substantial and pooling arrangement’s contributions revaluations and the corresponding allocations of tax items are not made with a view to shifting the tax consequences of built-in_gain or loss among the funds in a manner that would substantially reduce the present_value of the funds’ aggregate tax_liability law and analysis ruling permission to revoke the election made pursuant to sec_1_761-2 to be excluded from the application of subchapter_k plr-103706-17 sec_761 provides that under regulations the secretary may at the election of all the members of an unincorporated organization exclude such organization from the application of all or part of subchapter_k if it is availed of for investment purposes only and not for the active_conduct of a business if the income of the members of the organization may be adequately determined without the computation of partnership taxable_income sec_1_761-2 provides that an unincorporated organization described in sec_1_761-2 may be excluded from the application of all or a part of the provisions of subchapter_k such organization must be availed of for investment purposes only and not for the active_conduct of a business the members of such organization must be able to compute their income without the necessity of computing partnership taxable_income any syndicate group pool or joint_venture which is classifiable as an association or any group operating under an agreement which creates an organization classifiable as an association does not fall within these provisions sec_1_761-2 provides that where the participants in the joint purchase retention sale_or_exchange of investment property-- i own the property as co-owners ii reserve the right separately to take or dispose_of their shares of any property acquired or retained and iii do not actively conduct business or irrevocably authorize some person or persons acting in a representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for his account but not for a period of more than a year then such group may be excluded from the application of the provisions of subchapter_k under the rules set forth in paragraph b of this section based on the information provided and the representations made pooling arrangement and the funds may revoke the election under sec_761 of the code by filing a statement to that effect with pooling arrangement’s form_1065 for its first taxable_year for which the revocation is to be effective ruling the recapitalization of each fund’s interest in pooling arrangement will not result in gain_or_loss and will not cause a termination under sec_708 sec_741 provides in part that when a partnership_interest is sold or exchanged the transferor partner recognizes gain_or_loss under sec_1001 if there is a sale_or_other_disposition of property the entire amount of the gain_or_loss realized thereunder will be recognized unless another section of subtitle a provides for nonrecognition under sec_721 no gain_or_loss is recognized by a partnership or any of its partners upon the contribution of property to the partnership in exchange for an interest therein plr-103706-17 sec_708 provides in part that a partnership continues if it is not terminated a partnership terminates only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits revrul_84_52 1984_1_cb_158 addressed the circumstance where a general_partnership interest was converted into a limited_partnership_interest in the same partnership each partner’s total percent ownership_interest in the partnership remained the same after the conversion revrul_84_52 holds in part that the partnership was not terminated because the conversion was not a sale_or_exchange for sec_708 purposes based on the facts provided and the representations made no gain_or_loss will be recognized by the funds on the conversion of fixed income investments into equity investments in pooling arrangement and vice versa on a one-to-one basis further we determine the recapitalization of the funds interest in the pooling arrangement will not result in a termination of the pooling arrangement under sec_708 ruling pursuant to revproc_2001_36 pooling arrangement requests permission to aggregate built-in gains and built-in losses from contributed_property for purposes of making sec_704 and reverse sec_704 allocations the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of pre-contribution built-in gains and losses with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 the preamble however also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or private_letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_1_cb_1326 the service granted automatic permission for certain securities partnerships to aggregate contributed_property for purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission plr-103706-17 revproc_94_75 1994_52_irb_29 provides that the commissioner will not challenge a partnership’s reverse sec_704 allocations if all of the partners in the partnership are nuclear decommissioning reserve funds that under the provisions of the internal_revenue_code are in the same tax_bracket at all times and for all income all of the partnership’s book and tax allocations are made in proportion to the partners’ relative book capital accounts state or federal regulations require that until substantial completion of nuclear decommissioning of the nuclear_powerplant the assets of the partnership may only be used to pay the partners’ statutory decommissioning liabilities and associated administrative costs and no partner makes a contribution to the pooling arrangement with a principal purpose of substantially reducing the present_value of the partners’ aggregate federal tax_liability pooling arrangement represents that the burden to it of making sec_704 allocations separate from reverse sec_704 allocations is substantial pooling arrangement represents that it will comply with revrul_94_75 with respect to its reverse sec_704 allocations based on the information submitted and representations made we find that pooling arrangement’s method of making sec_704 allocations including reverse allocations for the funds is permissible under sec_1_704-3 provided that a contribution or revaluation of the property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the funds’ aggregate tax_liability ruling neither the revocation of pooling arrangement’s sec_761 election nor the recapitalization of pooling arrangement is a prohibited act of self-dealing under sec_468a sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund hereinafter referred to as the fund that meets the requirements of sec_468a sec_468a provides that in any case in which the fund violates any provision of this section or sec_4951 the secretary may disqualify such fund from the application of this section sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 sec_1_468a-5 provides that if at any time during the taxable_year a qualified nuclear decommissioning fund does not satisfy a requirement of sec_1 468a- a or the fund and a disqualified_person engage in an act of self-dealing the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements plr-103706-17 sec_468a prohibits self-dealing by providing that under regulations prescribed by the secretary for purposes of sec_4951 a qualified nuclear decommissioning fund shall be treated in the same manner as a_trust described in sec_501 sec_4951 imposes a tax on each act of self-dealing between a disqualified_person and a_trust described in sec_501 sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that except as otherwise provided in paragraph b the excise_taxes imposed by sec_4951 apply to each act of self-dealing between a disqualified_person and a nuclear decommissioning fund further sec_1 468a- b provides that with exceptions not relevant to this analysis for purposes of paragraph b the term self-dealing means any act described in sec_4951 sec_4951 provides in relevant part that the term self-dealing means any direct or indirect sale exchange or leasing of real or personal_property between a_trust described in sec_501 and a disqualified_person sec_1_468a-5 provides that for these purposes the term disqualified_person includes each person described in sec_4951 and sec_53_4951-1 sec_4951 provides that the term disqualified_person means with respect to a_trust described in sec_501 a person who is- a a contributor to the trust b a trustee of the trust c an owner of more than of-- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a contributor to the trust d an officer director or employee of a person who is a contributor to the trust e the spouse ancestor lineal descendant or spouse of a lineal descendant of an individual described in subparagraph a b c or d f a corporation of which persons described in subparagraph a b c d or e own more than of the total combined voting power g a partnership in which persons described in subparagraph a b c d or e own more than of the profits interest or h a_trust or estate in which persons described in subparagraph a b c d or e hold more than of the beneficial_interest plr-103706-17 the flush language of sec_4951 following sec_4951 provides in part that for purposes of sec_4951 an owner of more than of the total combined voting power of a corporation that is a contributor to a particular trust and f a corporation in which specified disqualified persons own more than of the combined voting power there shall be taken into account indirect stockholdings which would be taken into account under sec_267 further this flush language also provides that for purposes of sec_4951 and iii an owner of more than of the profits interest of a partnership or of the beneficial_interest of a_trust or unincorporated enterprise which is a contributor to the trust g a partnership in which disqualified persons own more than of the profits interest and h a_trust or estate in which disqualified persons own more than of the beneficial_interest the ownership of profits or beneficial interests shall be determined in accordance with the rules for constructive_ownership of stock provided in sec_267 sec_267 provides that stock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_267 provides in part that stock constructively owned by a person by reason of sec_267 shall for purposes of applying sec_267 be treated as actually owned by such person sec_53_4946-1 contains rules for the attribution of profits and beneficial interests in particular sec_53_4946-1 provides that for purposes of sec_53_4946-1 relating to an owner of more than of the profits interests of a partnership and sec_53_4946-1 relating to the beneficial interests of a_trust ownership of profits or beneficial interests shall be taken into account as though such ownership related to stockholdings if such stockholdings would be taken into account under sec_267 and the regulations thereunder however for purposes of sec_53_4946-1 any profits interest or beneficial_interest which has been counted once whether by reason of actual or constructive_ownership in applying sec_4946 relating to a partnership in which disqualified persons hold more than of the beneficial_interest or sec_4946 relating to a_trust or estate in which disqualified persons hold more than of the beneficial_interest shall not be counted a second time the revocation of pooling arrangement’s sec_761 election and the recapitalization of the funds are two separate transactions in which self-dealing potentially may occur under sec_468a a nuclear decommissioning reserve fund is treated in the same manner as a_trust described in sec_501 for purposes of sec_4951 each fund is a qualified_fund subject_to the rules of sec_468a accordingly each fund is treated in the same manner as a_trust described in sec_501 and is subject_to the excise_tax on self-dealing imposed by sec_4951 plr-103706-17 applying the rules under sec_4951 to the facts as provided we determined y contributes its share of the decommissioning costs to each fund and therefore is a disqualified_person described in sec_4951 with respect to each fund each fund is a disqualified_person with respect to any other fund with respect to which a disqualified_person described in sec_4951 holds more than of the beneficial_interest and pooling arrangement is not a disqualified_person with respect to any of the funds because the profits interests in pooling arrangement held by the funds are considered as owned proportionately by or for y in order for an act of self-dealing to have occurred either or both the revocation of the sec_761 election and the recapitalization of the funds must be a direct or indirect sale_or_exchange of real or personal_property between the funds and y or among the funds as represented by y the revocation of its sec_761 election results in a sec_721 contribution of the investment_assets by each fund to pooling arrangement and not a sale_or_exchange of real or personal_property for purposes of sec_4951 therefore the revocation the sec_761 election does not result in an act of self-dealing for purposes of sec_468a similarly recapitalization of the funds results in the deemed exchange of one interest in pooling arrangement for another interest that represents a specific mix of assets in the different asset pools y represents that the total fair_market_value of the investments of each fund will be the same before and after the recapitalization because pooling arrangement is not a qualified_person with respect to the funds no act of self-dealing occurs for purposes of sec_468a ruling none of the funds will be disqualified under sec_468a as a result of the revocation of pooling arrangement’s sec_761 election and subsequent treatment of pooling arrangement as a partnership subject_to subchapter_k or the recapitalization of pooling arrangement because neither the revocation of pooling arrangement’s sec_761 election and subsequent treatment of pooling arrangement as a partnership subject_to subchapter_k nor the recapitalization of pooling arrangement result in an act of self-dealing for purposes of sec_4951 and sec_468a none of the funds will be disqualified under sec_468a except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code and the regulations thereunder specifically we express or plr-103706-17 imply no opinion regarding whether pooling arrangement is a partnership or the tax consequences resulting from the revocation of the sec_761 election this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1 a specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to pooling arrangement by any owner other than the funds described in this ruling pooling arrangement must maintain sufficient records to enable it and its funds to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to pooling arrangement by the funds for whom pooling arrangement supplied specific information concerning the contributed assets as described above and not to any other contributions by the funds or any other future owner this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copy of this letter is being sent to y’s authorized representatives sincerely david r haglund david r haglund branch chief branch passthroughs special industries enclosures copy of this letter copy for purposes cc
